Citation Nr: 1013478	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-34 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for chest 
wall pain, status-post motor vehicle accident (MVA).

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression and suicide 
attempts, but not inclusive of posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for an unspecified 
circulatory system disease and disorder.

4.  Entitlement to service connection for oral endotracheal 
procedure and intravenous pyelogram.

5.  Entitlement to service connection for generalized stomach 
problems.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for respiratory failure 
due to trauma and pneumothorax.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant service on active duty in the US Navy from 
September 1973 to October 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of November 2005 and 
June 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
benefits sought on appeal.  The Atlanta, Georgia, RO now has 
jurisdiction of the appellant's claims file.  The record 
reflects that in September 2009, the Board remanded the claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The claim has since been returned to the 
Board for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving whether new and material evidence has 
been submitted to reopen a claim for service connection for 
chest wall pain, and service connection for a psychiatric 
disorder, an unspecified circulatory system disease and 
disorder, hepatitis C, generalized stomach problems, and 
respiratory failure due to trauma and pneumothorax are 
addressed in the REMAND portion of the decision below and 
they are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Although the medical evidence indicates that the appellant 
underwent an oral endrotracheal procedure and an intravenous 
pyelogram, these procedures or tests are not manifestations 
or symptoms of a ratable disability, disease, or disorder for 
VA compensation purposes.  


CONCLUSION OF LAW

A disability, disorder, or disease manifested by an oral 
endotracheal procedure and an intravenous pyelogram was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A preliminary point worth mentioning is that, since the issue 
involving an oral endotracheal procedure and an intravenous 
pyelogram is being denied as a matter of law, the duty-to-
notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on 
appeal limited to interpretation of law); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA does not apply because the issue 
presented is solely of statutory and regulatory 
interpretation and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002).  See, too, 
VAOPGCPREC 5-2004 (June 23, 2004).

Under 38 C.F.R. § 4.1 (2009), the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that a test result or 
a procedure without a diagnosed or identifiable underlying 
malady or condition or a residual, does not in and of itself 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  An oral endotracheal procedure and an intravenous 
pyelogram without residuals are not, in and of themselves, 
ratable disabilities for VA compensation purposes.  61 Fed. 
Reg. 20440, 20445 (May 7, 1996).  And absent proof of a 
current disability, there can be no valid claim.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007); Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lacking legal merit, the claim for service connection for 
this procedure and testing must be denied.  See generally 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If, however, the 
appellant develops a residual disability that he believes is 
related to the procedure and testing, he is free to file a 
claim for service connection for such disability.


ORDER

Entitlement to service connection for an oral endotracheal 
procedure and an intravenous pyelogram is denied.  


REMAND

Unfortunately, a remand is once again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record on 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

Initially, the Board notes that the record indicates that the 
appellant has received disability benefits from the Social 
Security Administration (SSA).  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
obtain Social Security Administration decisions and records 
which may have a bearing on the appellant's claims.  Waddell 
v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. 
App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Moreover, the Court has found that, "[i]n the context of the 
duty to assist in obtaining records, the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In 
this instance, the appellant has merely claimed that he is in 
receipt of SSA disability benefits; he has not been specific 
as why SSA is providing SSA benefits nor has he indicated 
what disabilities entitle him to SSA payments.  Moreover, 
there is no indication that any effort has been made to 
secure the SSA decision awarding such benefits or any 
associated medical records.  Hence, in keeping with the 
Board's duty to assist the appellant with his claim, the 
claim must be remanded so that the SSA decision and medical 
records may be obtained and incorporated into the claims 
file.  38 U.S.C. § 5103A (West 2002 & Supp. 2009).

The Board further notes that the appellant has designated the 
Georgia Department of Veterans Affairs as his accredited 
representative.  It appears that a representative from said 
agency has not had the opportunity to provide comments and 
arguments with respect to the remaining issues on appeal.  
Therefore, it is the determination of the Board that the 
accredited representative should be specifically contacted 
and asked whether he/she wishes to review the claim and 
provide comments in support of the appellant's claim.  

Also, because the claim is being returned for additional 
development, copies of any available VA records subsequent to 
2008 should be obtained and incorporated in the claims file.  
It is important to note that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these 
treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also request all 
documents pertaining to any award of 
benefits from the Social Security 
Administration (SSA), and specifically 
request a copy of the decision awarding 
any benefits and copies of the medical 
records, upon which the SSA based its 
decision.  

2.  The AMC/RO should contact the 
appellant and request that he provide the 
name(s) of all VA and non-VA physicians 
and healthcare providers that have 
treated him since January 2008 for any of 
the disabilities now on appeal.  He 
should be provided Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs Forms 
(Form 21-4142) for those for whom he has 
not already provided to VA.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2009); see also Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The appellant's accredited 
representative should be specifically 
asked whether it wishes to provide any 
arguments in support of the appellant's 
claim; i.e., the submission of a VA Form 
646, Statement of Accredited 
Representative in Appealed Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


